i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION


                                          No. 04-09-00355-CV

                         In the Matter of the ESTATE OF Beatrice A. HAAG,

                          From the Probate Court No. 2, Bexar County, Texas
                                    Trial Court No. 2006-PC-2224
                           Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 15, 2009

MOTION TO DISMISS GRANTED AND APPEAL DISMISSED

           Appellant Mark S. Haag filed a motion to dismiss this appeal. We grant the motion. See TEX .

R. APP . P. 42.1(a)(1). We order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)

(stating that absent parties’ agreement, costs are taxed against appellant).



                                                         PER CURIAM